Citation Nr: 1432679	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-08 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to August 2003.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Waco, Texas Regional Office of Veterans' Affairs (RO).

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his "Virtual VA" and "VBMS" file to insure a total review of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required. 


REMAND

The Veteran had an initial VA audiological evaluation in July 2010.  Although the results of the evaluation indicated that the Veteran had mild sensorineural hearing loss, it did not meet the criteria for bilateral hearing loss for VA purposes.  Nevertheless, the audiologist opined that upon review of the Veteran's service medical records, a personal interview and audiometric testing, it was at least as likely as not that the Veteran's hearing loss diagnosed at the time of the examination was a result of noise exposure during military service. 

In an April 2014 statement, the Veteran's representative asserted that the Veteran's hearing acuity had worsened in severity since the July 2010 VA audiological evaluation, and that he now had hearing loss for VA purposes.  The Veteran's claims file does not reflect any more recent audiological evaluations than the initial VA audiological evaluation in July 2010. 

Because the July 2010 VA examiner opined that the Veteran's hearing loss was at least as likely as not related to in-service noise exposure, and the Veteran clearly had noise exposure during service, considering that four years has passed, the Board finds that the Veteran should be afforded a new VA audiological evaluation to determine if he has a current bilateral hearing disability for VA purposes.

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should schedule the Veteran for a VA audiological evaluation to determine if he has a current bilateral hearing loss disability for VA purposes.

2. Then, this case should again be reviewed and readjudicated by the RO or AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

